                                Case 7:18-cv-12177-KMK Document 7-1 Filed 01/09/19 Page 1 of 4
                                                        Exhibit A to the Complaint
Location: Baldwin Place, NY                                                                           IP Address: 104.246.5.145
Total Works Infringed: 53                                                                             ISP: Optimum Online
 Work        Hash                                        Site                UTC          Published         CRO App. File    CRO Number
                                                                                                            Date
 1           FBB1E3387B5D032B30B9137E05F516E696DC5CC5    Vixen               11/19/2018   11/10/2018        11/25/2018       PA0002136725
                                                                             16:14:41
 2           07EC80C56B473DD0771AB7D4A3E905994A87A408    Blacked             07/20/2018   07/19/2018        09/05/2018       PA0002135006
                                                                             17:20:53
 3           1018A676073B24EB9A7384E7BF56686079E27B27    Tushy               08/03/2018   07/20/2018        09/05/2018       PA0002134598
                                                                             14:48:10
 4           1ED7894C730F91D284F9451A87ECDC8F5187BF50    Blacked Raw         05/18/2018   05/12/2018        05/24/2018       PA0002101380
                                                                             13:54:31
 5           24F17708EFCAC58DF9FDADED47654864C1F4DB52    Vixen               05/31/2018   05/29/2018        07/14/2018       PA0002128390
                                                                             15:05:01
 6           2CB43429526775645D5837FE2C63CFFB1B0D2802    Vixen               07/06/2018   10/31/2017        12/05/2017       PA0002097990
                                                                             17:45:28
 7           2FEC8449E0AD4AC8507B392FBA4BE04DDA097EA1    Tushy               07/16/2018   07/15/2018        08/07/2018       PA0002132406
                                                                             15:06:43
 8           2FEF8C6862CCC28341F10FF8FB905E9CB161F500    Blacked Raw         11/09/2018   11/08/2018        12/09/2018       17210230993
                                                                             17:07:52
 9           35F1FF1A35600AEA1A436340DA1944BD3C3A0D3A    Blacked Raw         08/03/2018   07/26/2018        09/01/2018       PA0002119594
                                                                             14:51:49
 10          3A8F5DDE96360B6473920F8C1F87FFE982D094FD    Vixen               10/26/2018   10/21/2018        11/25/2018       PA0002136633
                                                                             12:46:55
 11          3D5565340A11007367A788386A1708908C63FDA4    Tushy               10/10/2018   10/08/2018        11/01/2018       PA0002143422
                                                                             14:41:59
 12          3EC8B182DD17991627527C1734BE70E73767F71D    Vixen               11/01/2018   10/31/2018        12/09/2018       17210345436
                                                                             18:01:05
 13          42730C2B510F6C5787C84F1C4F833F7ED8D2BB40    Vixen               05/31/2018   05/24/2018        07/14/2018       PA0002128388
                                                                             15:04:34
 14          42FB29936F0773461AB894640E5895EE9B843742    Tushy               08/03/2018   07/30/2018        09/01/2018       PA0002119590
                                                                             14:50:30
 15          48FC851FEDE158FA68466F2C2EC15D57A24CE18A    Blacked Raw         06/26/2018   06/21/2018        07/26/2018       PA0002112156
                                                                             14:00:31
 16          500B63B48695E508DABCCE0BC2760EA43C961115    Vixen               09/15/2018   09/14/2018        11/01/2018       PA0002143437
                                                                             16:45:48
                          Case 7:18-cv-12177-KMK Document 7-1 Filed 01/09/19 Page 2 of 4
Work   Hash                                       Site          UTC          Published     CRO App. File   CRO Number
                                                                                           Date
17     59E3177605E126975D3EFD1D354C228B7D3751BA   Blacked       07/16/2018   07/14/2018    08/07/2018      PA0002131895
                                                                15:03:37
18     5EBAA857DB4CB94E7B579561C0FBE666094E0A10   Blacked Raw   06/26/2018   06/16/2018    07/14/2018      PA0002128317
                                                                13:49:44
19     60FEB3E4F343965C4C847A6F071D77F52C61BB52   Tushy         10/05/2018   09/23/2018    11/01/2018      PA0002143415
                                                                16:03:20
20     6460534667C9B87F796BC4851C96677D2FC64AF9   Blacked       10/05/2018   08/28/2018    10/16/2018      PA0002127773
                                                                16:09:39
21     64D40092B3D528552372E59E9627B7D57E83B443   Tushy         09/15/2018   09/03/2018    11/01/2018      PA0002143436
                                                                16:54:40
22     671DDFBC666A9FFA0E88AB3B20AB945C9AB2FF25   Tushy         07/06/2018   07/05/2018    08/07/2018      PA0002132399
                                                                17:38:12
23     6EF8D880A4BA06481EE79D4E1CE6851A1F6DA3FB   Tushy         11/09/2018   11/07/2018    11/25/2018      PA0002136607
                                                                17:05:02
24     771BFBA9DA574E9C91CE9B46506ED89362ED6DB7   Vixen         06/26/2018   06/18/2018    07/14/2018      PA0002128072
                                                                13:46:41
25     7ADD0E09EEEF892982208191A8808453A1480C84   Tushy         11/01/2018   10/28/2018    12/09/2018      17210310513
                                                                18:01:26
26     7C627BDADFCB1575B894A71C66ADFFB95C6EFAFE   Blacked Raw   10/26/2018   10/24/2018    11/25/2018      PA0002137640
                                                                12:50:53
27     81A0FA700BD0F538231051D57102ED3BBA302456   Blacked       10/05/2018   10/02/2018    10/16/2018      PA0002127785
                                                                16:11:11
28     8AEA27202C47B378BF48659CC2938DB8691054EF   Tushy         08/03/2018   07/25/2018    09/05/2018      PA0002134601
                                                                14:48:19
29     8BB074E225C6C871CDBD1831D394E9988502CEBD   Blacked Raw   10/10/2018   10/09/2018    11/01/2018      PA0002143427
                                                                14:39:06
30     9A00DC56773A2DAF8A9BFE17C2984A51122FB78E   Blacked       09/21/2018   09/17/2018    10/16/2018      PA0002127778
                                                                14:58:29
31     9A0B4B599E34B148174405F0D2DB2EBD52BB1D86   Tushy         11/19/2018   11/12/2018    12/09/2018      17210310463
                                                                16:12:41
32     A1DCE8522CD19C6338A6B7B7634672CADE4A1E61   Vixen         10/05/2018   08/07/2018    09/05/2018      PA0002135684
                                                                16:05:28
33     A557EDF2332885E53217D1CE69239C6C4FDCEBD1   Vixen         07/16/2018   06/28/2018    07/26/2018      PA0002112159
                                                                15:00:45
34     A5E505EFBC4DBA0B9AFD15CD2DD8D6285BF834B8 Blacked Raw     09/21/2018   09/19/2018    11/01/2018      PA0002143420
                                                                14:56:58
                          Case 7:18-cv-12177-KMK Document 7-1 Filed 01/09/19 Page 3 of 4
Work   Hash                                       Site          UTC          Published     CRO App. File   CRO Number
                                                                                           Date
35     A697DE308520A74A35929A48D834E6A10747F054   Blacked       10/10/2018   10/07/2018    10/16/2018      PA0002127790
                                                                14:41:01
36     AA99615AE6C723CB3050DAC4D48D914E6D5CC02F   Blacked Raw   05/18/2018   05/17/2018    06/19/2018      PA0002126644
                                                                13:52:31
37     B010B76E07A12376DD21900DD7206BFF8A020A90   Tushy         10/05/2018   10/03/2018    11/01/2018      PA0002143432
                                                                16:03:40
38     B038E50CE96EA99AC02E1BCF051643E7314A3667   Blacked       09/15/2018   09/12/2018    11/01/2018      PA0002143426
                                                                16:53:33
39     B0CE169D460B3E10FDC06D60342FA7FD5FBE531B   Blacked Raw   11/19/2018   11/13/2018    12/09/2018      17210230923
                                                                16:14:33
40     B3D0AFF7AF8B13A26C8D737D478387C9F742628D   Tushy         10/26/2018   10/23/2018    11/25/2018      PA0002136621
                                                                12:46:56
41     B4CA9DE725804650188413CE5326FF8FD94AE9ED   Tushy         10/05/2018   09/28/2018    10/16/2018      PA0002127781
                                                                16:04:37
42     B80966EB25CE62DA272DA719ED0EFEF0C671D237   Vixen         09/07/2018   09/06/2018    11/01/2018      PA0002143433
                                                                16:18:56
43     C2295AE8704ED037E9E49C2B4B5FBA45316C02A8   Blacked Raw   10/05/2018   09/29/2018    11/01/2018      PA0002143425
                                                                16:09:42
44     D7D96219F75CB298E2C1029F953017860E5C1004   Blacked       06/26/2018   06/19/2018    07/14/2018      PA0002130450
                                                                13:52:51
45     D870E9A9EFB570C5601C29A4E0E1167ED5E3ABA4   Tushy         05/31/2018   05/26/2018    07/14/2018      PA0002128078
                                                                15:09:33
46     D9261D3722C161272619A45A80E6F849B0BC63B5   Blacked Raw   11/19/2018   11/18/2018    12/09/2018      17210230873
                                                                16:18:44
47     DFCCBFB7EED852E6617D609C4731A1744A9862A9   Tushy         05/18/2018   05/16/2018    06/19/2018      PA0002126446
                                                                13:55:09
48     E429ECEA3CC731EE2C160A6E4D77991FECDF8897   Blacked       11/19/2018   11/11/2018    11/25/2018      PA0002136642
                                                                16:13:40
49     E8FDE02B470854F96FE03570C920B30F274A14E2   Tushy         08/25/2018   08/14/2018    09/01/2018      PA0002119587
                                                                13:48:39
50     EA3A1459FD63ECD6B26644B90833EB3BD0C7E235   Vixen         06/26/2018   06/13/2018    07/14/2018      PA0002128389
                                                                13:46:43
51     F6CE08796E7200EA0845FF9313369CF337C207BF   Vixen         08/03/2018   07/28/2018    09/01/2018      PA0002119572
                                                                14:48:18
52     F7479DF34AAC4301BFEEACE6A3872B78BEB7F9B5   Blacked       08/03/2018   07/29/2018    09/05/2018      PA0002135679
                                                                14:51:31
                          Case 7:18-cv-12177-KMK Document 7-1 Filed 01/09/19 Page 4 of 4
Work   Hash                                       Site         UTC          Published      CRO App. File   CRO Number
                                                                                           Date
53     F94FE204219506CBCA0597C7F0E58A308EF426B3   Blacked      11/09/2018   11/06/2018     11/25/2018      PA0002136603
                                                               17:08:39
